DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 06/29/2020.  

Claims 1-18 are presented for examination. 

Priority

2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and based on application # 202041013880 filed in  INDIA on 03/30/2020, which papers have been placed of record in the file. 

Information Disclosure Statement

3. 	The Applicants’ Information Disclosure Statement filed (06/29/2020) has been received, entered into the record, and considered.  

Drawings


4.	The drawings filed 06/29/2020 are accepted by the examiner.
Specification


5.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The abstract is objected to because it does not comply with MPEP § 608.01(b).
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is not presented on a separate sheet.  Also, the Abstract should be ended with a period.

Appropriate correction is required.   

Claim Objections

6.	Claims 4-7, 11-14, 17, and 18 are objected to because of the following informalities:  
“the second resource” should read “the second associated resource”.

Appropriate correction is required.  

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Dependent claims 2-7, 9-14, and 16-18 are rejected for fully incorporating the deficiencies of their base claim.

Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



s 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20160162320) in view of  Kambatla (US 20180074855).

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.





As to claim 1:
Singh teaches a method of allocating resources to containers (determine an amount of resources to allocate to one or more software containers; Abstract:), the method comprising: 

receiving, by a resource allocation device, a plurality of resource allocation requests from a plurality of containers ([u]pon receiving a request to start the tasks of the task definition, a scheduler may determine, according to a placement scheme, which software container instances within the cluster to run the tasks. In some cases, the computing resource service provider may provide a multitenant scheduler for determining where to run software containers… allowing resources of computing systems to be efficiently allocated and isolating software applications such that they do not compete with resources between each other… A scheduler, such as the scheduler 208 of FIG. 2, may determine into which container instance 114 of a cluster 116 of container instances that the software containers 118 specified in the task definition file 104 should be launched. In some embodiments, the software containers may be configured to share resources 120 provided by other services 122 of the computing resource service provider 110, such as a storage volume provided by a block-level data storage service of the computing resource service provider 110; paragraphs 0023-0025); 

upon receiving the plurality of resource allocation requests, receiving, by the resource allocation device, a selection of a preferred container from each of the plurality of containers for allocating a resource, wherein the preference from each of the plurality of (paragraph 0044: [t]he scheduler 208 may distribute tasks based at least in part on security rules, security groups, and/or security roles, have affinity, and anti-affinity. For example, tasks within a certain security group may be configured to be launched on the same container instance whenever possible or practicable, or, conversely, may be scheduled to be launched in separate container instances. As another example, tasks may be assigned to certain security groups or designated to have certain security roles, and, based on the particular security group assigned or security role designated, a task may be assigned to run in a specific cluster or specific cluster instances or may have priority for resources over other tasks. Task distribution based on affinity/anti-affinity include assigning "tags" indicating relationships between containers, container instances, and tasks… the scheduler 208 can be configured to parse any tags in a task definition and use it to filter out container instances that do not meet the criteria associated with the tag. Next, the scheduler 208 can select a container instance from the filtered set to host the container; paragraph 0071: [t]he container agents 222 may be polled by the container encapsulation system to communicate information to the container encapsulation system. The container agent 222 may register or deregister container instances 218, receive instructions from the container manager backend services 214, and ensure that a telemetry agent 224 has been started and is running. The container agent 222 may also enable updates to containers in the container instances 218 and monitor the state of containers running in the container instances 218 via an event stream; paragraph 0086: FIG. 5 illustrates an example 500 of resource allocation between a container instance 502 and containers 504A-04B within the container instance. The container instance 502 may be a computer system instance (virtual or non-virtual) configured to support container instances (containerization). The container instance 502 is depicted with an allocated amount of processing resources 506 and an amount of memory resource 508. Each of the containers 504A-04C may be launched within the container instance 502 from a software image and allocated amount of resources from the pool of resources of the container instance 502, such as the processing resources 506 and the memory resources 508); 

determining, by the resource allocation device, a priority-sequence for the plurality of containers for allocating resources, based on the preference from each of the plurality of containers ([t]he scheduler 208 may be a multitenant service configured to optimally schedule a set of tasks to run with a cluster. In this way, the customers 202 need not choose where the tasks should be executed. The placement scheme of the scheduler 208 may be configured to distribute tasks evenly over the cluster (e.g., round robin fashion, stochastic distribution scheme, etc.), and may be configured to distribute tasks based on a current or projected resource consumption by the cluster, in order to make the most efficient use of available resources…[t]he scheduler 208 may distribute tasks based at least in part on security rules, security groups, and/or security roles, have affinity, and anti-affinity. For example, tasks within a certain security group may be configured to be launched on the same container instance whenever possible or practicable, or, conversely, may be scheduled to be launched in separate container instances. As another example, tasks may be assigned to certain security groups or designated to have certain security roles, and, based on the particular security group assigned or security role designated, a task may be assigned to run in a specific cluster or specific cluster instances or may have priority for resources over other tasks; paragraphs 0013-0044); 
  

allocating, by the resource allocation device, a first associated resource for an associated first time-period to each container of the plurality of containers, based on the priority-sequence (paragraphs 0043-0044: [t]he scheduler 208 may be a multitenant service configured to optimally schedule a set of tasks to run with a cluster. In this way, the customers 202 need not choose where the tasks should be executed. The placement scheme of the scheduler 208 may be configured to distribute tasks evenly over the cluster (e.g., round robin fashion, stochastic distribution scheme, etc.), and may be configured to distribute tasks based on a current or projected resource consumption by the cluster, in order to make the most efficient use of available resources…[t]he scheduler 208 may distribute tasks based at least in part on security rules, security groups, and/or security roles, have affinity, and anti-affinity. For example, tasks within a certain security group may be configured to be launched on the same container instance whenever possible or practicable, or, conversely, may be scheduled to be launched in separate container instances. As another example, tasks may be assigned to certain security groups or designated to have certain security roles, and, based on the particular security group assigned or security role designated, a task may be assigned to run in a specific cluster or specific cluster instances or may have priority for resources over other tasks; paragraph 0065: [t]he telemetry service 212 may be configured to aggregate control group metrics (e.g., information about the processes running within the containers) and container logs and provide the aggregated metrics and logs to a resource monitoring service to allow the customers 202 to monitor resource utilization, such as processor, storage, and network usage, of their respective container instances. Control group metrics include information such as the amount of memory used by processes of the containers, number of times that a process triggered a page fault, central processing unit usage by the processes of the containers, time during which the central processing units were executing system calls on behalf of processes of the containers, number of reads and writes by the processes of the containers, and number of input/output operations queued for the processes of the containers);

determining, by the resource allocation device, a current consumption of the first associated resource by each container of the plurality of containers during the associated first time-period (paragraphs 0043-0044: [t]he scheduler 208 may be a multitenant service configured to optimally schedule a set of tasks to run with a cluster. In this way, the customers 202 need not choose where the tasks should be executed. The placement scheme of the scheduler 208 may be configured to distribute tasks evenly over the cluster (e.g., round robin fashion, stochastic distribution scheme, etc.), and may be configured to distribute tasks based on a current or projected resource consumption by the cluster, in order to make the most efficient use of available resources…[t]he scheduler 208 may distribute tasks based at least in part on security rules, security groups, and/or security roles, have affinity, and anti-affinity. For example, tasks within a certain security group may be configured to be launched on the same container instance whenever possible or practicable, or, conversely, may be scheduled to be launched in separate container instances. As another example, tasks may be assigned to certain security groups or designated to have certain security roles, and, based on the particular security group assigned or security role designated, a task may be assigned to run in a specific cluster or specific cluster instances or may have priority for resources over other tasks; paragraph 0065: [t]he telemetry service 212 may be configured to aggregate control group metrics (e.g., information about the processes running within the containers) and container logs and provide the aggregated metrics and logs to a resource monitoring service to allow the customers 202 to monitor resource utilization, such as processor, storage, and network usage, of their respective container instances. Control group metrics include information such as the amount of memory used by processes of the containers, number of times that a process triggered a page fault, central processing unit usage by the processes of the containers, time during which the central processing units were executing system calls on behalf of processes of the containers, number of reads and writes by the processes of the containers, and number of input/output operations queued for the processes of the containers); and 
Singh, however,  does not explicitly teach, Kambatla teaches allocating, by the resource allocation device, a second associated resource to each container of the plurality of containers, based on the current consumption of the first associated resource by each container of the plurality of containers ([t]he node manager 310b is a per-node agent installed on each of the worker nodes in the cluster. The node manager 310b includes a node status updater 312b that registers with the resource manager and broadcasts the status of the node including the status of available resources (e.g. containers 330b) at the node. For example, the node status updater 312b of the node manager 310b can periodically send heartbeat signals to the resource manager 108/110 that include liveness and the status of containers 330b allocated at the worker node. Status updates may include information about new allocated containers, completed containers, unavailable containers, etc. The node manager 310b also includes a container manager 314b. The node manager 310b can monitor the resource utilization of individual containers…the node manager 310b can be augmented to also calculate the aggregate resource utilization across all containers in the worker node. This aggregate information can then be sent to the resource manger 108/110 at the master node to inform UBIS scheduling. In some embodiments, signals sent by the node manager 310b at a worker node to the resource manger 108/110 (e.g. as periodic heartbeats) at the master node can include one or more of (i) the aggregated actual resource utilization at the worker node, and/or (ii) an indication of the willingness of the worker node to accept over-allocation. For example, as previously mentioned, this indicator may be in the form of a parameter or threshold T.sub.alloc. As previously mentioned, in some embodiment T.sub.alloc can be based at least in part on the actual resource utilization at the worker node; paragraph 0039).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Singh with Kambatla because it would have provided the enhanced capability for effectively utilizing wasted resources, while minimizing adverse effects on regularly scheduled tasks.
As to claim 2:
Singh teaches the preference is further based on one or more parameters comprising a size of memory, a duration of availability of the memory, a processing capability, and a power requirement (paragraphs 0029, 0033-0034, and 0036).
As to claim 3:
Singh teaches determining the priority-sequence further comprises: receiving a level of resource requirement associated with each container of the plurality of containers; calculating a collated resource allocation request by collating the plurality of resource allocation requests from the plurality of containers; determining a threshold resource requirement associated with each container of the plurality of containers based on the level of resource requirement associated with each container of the plurality of containers and collated resource allocation request; and determining the priority-sequence based on the threshold resource requirement associated with each container of the plurality of containers (paragraphs 0022-0023, 0044, 0046).
As to claim 4:
Singh does not explicitly teach, Kambatla teaches the first time-period associated with each container of the plurality of containers is based on the time taken for allocating the second resource to each container of the plurality of containers (paragraphs 0019 and 0039-0041).

, before the effective filing date of the claimed invention, to modify Singh with Kambatla because it would have provided the enhanced capability for effectively utilizing wasted resources, while minimizing adverse effects on regularly scheduled tasks.
As to claim 5:
Singh does not explicitly teach, Kambatla teaches receiving a historical consumption of resources by each container of the plurality of containers; and allocating the second resource to each container of the plurality of containers, based on the current consumption of the first resource and the historical consumption of resources by each container of the plurality of containers (paragraphs 0019 and 0039-0041).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Singh with Kambatla because it would have provided the enhanced capability for effectively utilizing wasted resources, while minimizing adverse effects on regularly scheduled tasks.

As to claim 6:
Singh does not explicitly teach, Kambatla teaches allocating the second resource to each container of the plurality of containers is further based on a reinforcement learning model (paragraphs 0019 and 0039-0041).

, before the effective filing date of the claimed invention, to modify Singh with Kambatla because it would have provided the enhanced capability for effectively utilizing wasted resources, while minimizing adverse effects on regularly scheduled tasks.
As to claim 7:
Singh does not explicitly teach, Kambatla teaches comparing the first resource and the second resource allocated to each container of the plurality of containers, wherein the resource allocation device is trained based on the comparison (paragraphs 0019 and 0039-0041).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Singh with Kambatla because it would have provided the enhanced capability for effectively utilizing wasted resources, while minimizing adverse effects on regularly scheduled tasks.

As to claims 8-14:
Refer to the discussion of claims 1-7 above, respectively, for rejection. Claims 8-14 are the same as claims 1-7, except claims 8-14 are system claims and claims 1-7 are method claims.



As to claims 15-18:
Refer to the discussion of claims 1, 3, 5, and 7 above, respectively, for rejection. Claims 15-18  are the same as claims 1, 3, 5, and 7, except claims 15-18 are computer-readable medium claims and claims 1, 3, 5, and 7 are method claims.

Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199